Order entered October 30, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00664-CV

                                LUIS A. SANTIAGO, Appellant

                                                 V.

 THE BANK OF NEW YORK MELLON, AS SUCCESSOR TRUSTEE TO JPMORGAN
  CHASE BANK, AS TRUSTEE FOR NOVASTAR MORTGAGE FUNDING TRUST,
      SERIES 2004-2, NOVASTAR HOME EQUITY LOAN ASSET-BACKED
 CERTIFICATES, SERIES 2004-2, AND OCWEN LOAN SERVICING, LLC, Appellees

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-01232-2015

                                             ORDER
        Before the Court is appellees’ October 28, 2015 motion for leave to file a letter brief

which we construe as a motion to file a sur reply brief. We GRANT the motion and ORDER

the letter brief tendered to this Court on October 27, 2015 filed as sur reply brief as of the date of

this order.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE